Callahan, J. (dissenting).
The Legislature in amending section 50-e of the General Municipal Law (L 1976, ch 745, § 2) conferred upon the court broad discretion to grant leave in cases where .the public corporation had knowledge of the incident (Matter of Beary v City of Rye, 44 NY2d 398). It has not been our policy to penalize an infant where there is no prejudice to the school district (Matter of Grume v Clarence Cent. School Dist. No. 1, 43 AD2d 492). In this case the appellant does not dispute the fact that the school officers were witnesses to the incident and were the parties who notified the parents. Therefore, since appellant had timely notice of the essential facts constituting the claim and an opportunity to investigate the claim’s underlying circumstances and will not be substantially prejudiced by a late filing, it was proper for Special Term within its discretion to grant the infant’s application (see Eagle Ins. Co. v State of New York, 71 AD2d 726). (Appeal from order of Monroe Supreme Court—notice of claim.) Present— Simons, J. P., Schnepp, Callahan, Doerr and Witmer, JJ.